UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-8788 DELTA NATURAL GAS COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Kentucky 61-0458329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip Code) 859-744-6171 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerx Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of March 31, 2011, Delta Natural Gas Company, Inc. had 3,361,849 shares of Common Stock outstanding. 1 DELTA NATURAL GAS COMPANY, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Statements of Income (Unaudited) for the three, nine and twelve month periods ended March 31, 2011 and 2010 3 Consolidated Balance Sheets (Unaudited) as of March 31, 2011, June 30, 2010 and March 31, 2010 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) for the nineand twelve month periods ended March 31, 2011 and 2010 6 Consolidated Statements of Cash Flows (Unaudited) for the nine and twelve month periods ended March 31, 2011 and 2010 7 Notes to Consolidated Financial Statements (Unaudited) 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 19 PART II - OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Removed and Reserved 20 ITEM 5. Other Information 20 ITEM 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DELTA NATURAL GAS COMPANY, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended Twelve Months Ended March 31, March 31, March 31, OPERATING REVENUES $ OPERATING EXPENSES Purchased gas $ Operation and maintenance Depreciation and amortization Taxes other than income taxes Total operating expenses $ OPERATING INCOME $ OTHER INCOME AND DEDUCTIONS, NET INTEREST CHARGES NET INCOME BEFORE INCOME TAXES $ INCOME TAX EXPENSE NET INCOME $ EARNINGS PER COMMON SHARE(Note 11) Basic $ Diluted $ DIVIDENDS DECLARED PER COMMON SHARE $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 3 DELTA NATURAL GAS COMPANY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, June 30, March 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ Accounts receivable, less accumulated allowances for doubtful accounts of $227,000, $273,000 and $593,000, respectively Gas in storage, at average cost Deferred gas costs Materials and supplies, at average cost Prepayments Total current assets $ $ $ PROPERTY, PLANT AND EQUIPMENT $ $ $ Less-Accumulated provision for depreciation ) ) ) Net property, plant and equipment $ $ $ OTHER ASSETS Cash surrender value of life insurance $ $ $ Regulatory assets Unamortized debt expense and other Total other assets $ $ $ Total assets $ $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 4 DELTA NATURAL GAS COMPANY, INC. CONSOLIDATED BALANCE SHEETS (continued) (UNAUDITED) March 31, June 30, March 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ $ Current portion of long-term debt Accrued taxes Customers’ deposits Accrued interest on debt Accrued vacation Deferred income taxes Other Total current liabilities $ $ $ LONG-TERM DEBT $ $ $ LONG-TERM LIABILITIES Deferred income taxes $ $ $ Investment tax credits Regulatory liabilities Accrued pension Asset retirement obligations and other Total long-term liabilities $ $ $ COMMITMENTS AND CONTINGENCIES (Note 8) Total liabilities $ $ $ SHAREHOLDERS’ EQUITY Common shares ($1.00 par value), 20,000,000 shares authorized; 3,361,849,3,334,856 and 3,331,269 shares outstanding at March 31, 2011, June 30, 2010 and March 31, 2010, respectively $ $ $ Premium on common shares Retained earnings Total shareholders’ equity $ $ $ Total liabilities and shareholders’ equity $ $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 5 DELTA NATURAL GAS COMPANY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) Nine Months Ended Twelve Months Ended March 31, March 31, COMMON SHARES Balance, beginning of period $ Issuance of common shares Issuance of common shares under the incentive compensation plan – – Balance, end of period $ PREMIUM ON COMMON SHARES Balance, beginning of period $ Issuance of common shares Issuance of common shares under the incentive compensation plan – – Share-based compensation – – Balance, end of period $ RETAINED EARNINGS Balance, beginning of period $ Net income Dividends on common shares (See Consolidated Statements of Income for rates) Balance, end of period $ SHAREHOLDERS’ EQUITY Balance, beginning of period $ Net income Issuance of common shares Issuance of common shares under the incentive compensation plan – – Share-based compensation – – Dividends on common shares ) Balance, end of period $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 6 DELTA NATURAL GAS COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended Twelve Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash flows from operating activities Depreciation and amortization Deferred income taxes and investment tax credits Other, net ) Change in cash surrender value of officer’s life insurance ) Share-based compensation – – Decrease (increase) in assets Increase (decrease) in liabilities ) Net cash provided by operating activities $ CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures $ ) $ ) $ ) $ ) Proceeds from sale of property, plant and equipment Other ) ) Net cash used in investing activities $ ) $ ) $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Dividends on common shares $ ) $ ) $ ) $ ) Issuance of common shares Repayment of long-term debt ) Borrowings on bank line of credit Repayment of bank line of credit ) Net cash used in financing activities $ ) $ ) $ ) $ ) NET INCREASE IN CASH AND CASH EQUIVALENTS $ CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 7 DELTA NATURAL GAS COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Nature of Operations Delta Natural Gas Company, Inc. (“Delta” or “the Company”) distributes or transports natural gas to approximately 37,000 customers.Our distribution and transmission systems are located in central and southeastern Kentucky and we own and operate an underground storage field in southeastern Kentucky.We transport natural gas to our industrial customers who purchase their gas in the open market.We also transport natural gas on behalf of local producers and customers not on our distribution system.We have three wholly-owned subsidiaries.Delta Resources, Inc. (“Delta Resources”) buys gas and resells it to industrial or other large use customers on Delta’s system. Delgasco, Inc. buys gas and resells it to Delta Resources, Inc. and to customers not on Delta’s system.Enpro, Inc. owns and operates production properties and undeveloped acreage. Basis of Presentation All subsidiaries of Delta are included in the consolidated financial statements. Intercompany balances and transactions have been eliminated.All adjustments necessary for a fair presentation of the unaudited results of operations for the three, nine and twelve months ended March 31, 2011 and 2010 are included.All such adjustments are accruals of a normal and recurring nature. The results of operations for the periods ended March 31, 2011 are not necessarily indicative of the results of operations to be expected for the full fiscal year.Because of the seasonal nature of our sales, we generate the smallest proportion of cash from operations during the warmer months, when sales volumes decrease considerably.Most construction activity and gas storage injections take place during these warmer months.Twelve month ended financial information is provided for additional information only. The accompanying consolidated financial statements are unaudited and should be read in conjunction with the financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended June 30, 2010. Fair Value Measurements Our financial assets and liabilities measured at fair value on a recurring basis consist of the assets of our supplemental retirement benefit trust, which are included in unamortized debt expense and other on the Consolidated Balance Sheets.Contributions to the trust are presented in other investing activities on the Consolidated Statement of Cash Flows.The assets of the trust are recorded at fair value and consist of exchange traded mutual funds.The mutual funds are recorded at fair value using observable market prices from active markets, which are categorized as Level 1 in the fair value hierarchy.The fair value of the trust assets are as follows: March 31, June 30, March 31, Trust assets The carrying amounts of our other financial instruments including cash equivalents, accounts receivable, notes receivable and accounts payable approximate their fair value. Our Debentures and Insured Quarterly Notes, presented as current portion of long-term debt and long-term debt on the Consolidated Balance Sheets, are stated at historical cost.Fair value of our long-term debt is based on the expected future cash flows of the debt discounted using a credit adjusted risk-free rate.The Insured Quarterly Notes contain insurance that provides for the continuing payment of principal and interest to the holders in the event we default on the Insured Quarterly Notes.Upon default, the insurer would pay interest and principal to the holders through the maturity of the Insured Quarterly Notes and our obligation transfers to the insurer.Therefore, the insurance is not considered in the determination of the fair value of the Insured Quarterly Notes. 8 March 31, 2011 June 30, 2010 March 31, 2010 Carrying Amount Fair Value Carrying Amount Fair Value Carrying Amount Fair Value 7% Debentures 5.75% Insured Quarterly Notes Risk Management and Derivative Instruments To varying degrees, our regulated and non-regulated segments are exposed to commodity price risk.We purchase our gas supply through a combination of spot market gas purchases and forward gas purchases.We mitigate price risk by efforts to balance supply and demand.None of our gas contracts are accounted for using the fair value method of accounting.While some of our gas purchase contracts and gas sales contracts meet the definition of a derivative, we have designated these contracts as normal purchases and normal sales. Unbilled Revenue We bill our customers on a monthly meter reading cycle. At the end of each month, gas service which has been rendered from the date the customer's meter was last read to the month-end is unbilled. Unbilled revenues and gas costs include the following: March 31, June 30, March 31, Unbilled revenues ($) Unbilled gas costs ($) Unbilled volumes (Mcf) 53 Unbilled revenues are included in accounts receivable and unbilled gas costs are included in deferred gas costs on the accompanying Consolidated Balance Sheets. Defined Benefit Retirement Plan Net periodic benefit cost for our trusteed, noncontributory defined benefit pension plan for the periods ended March 31 include the following: Three Months Ended Nine Months Ended Twelve Months Ended March 31, March 31, March 31, Service cost Interest cost Expected return on plan assets ) Amortization of unrecognized net loss Amortization of prior service cost ) Net periodic benefit cost During fiscal 2011, we made $2,000,000 of discretionary contributions to our defined benefit plan.No additional contributions are expected for fiscal 2011. 9 Notes Payable The current bank line of credit with Branch Banking and Trust Company is $40,000,000, all of which was available at March 31, 2011, June 30, 2010 and March 31, 2010.Our bank line of credit extends through June 30, 2011.The interest rate on the used bank line of credit is the London Interbank Offered Rate plus 1.5%, and the annual cost of the unused bank line of credit is .125%. Our bank line of credit agreement and the Indentures relating to all of our publicly held Debentures and Insured Quarterly Notes contain defined “events of default” which, among other things, can make the obligations immediately due and payable.Of these, we consider the following covenants to be most restrictive: · Dividend payments cannot be made unless consolidated shareholders’ equity of the Company exceeds $25,800,000 (thus no retained earnings were restricted); and · we may not assume any additional mortgage indebtedness in excess of $5,000,000 without effectively securing all Debentures and Insured Quarterly Notes equally to such additional indebtedness. Furthermore, a default on the performance on any single obligation incurred in connection with our borrowings simultaneously creates an event of default with the bank line of credit and all of the Debentures and Insured Quarterly Notes.We were not in default on any of our bank line of credit, Debentures or Insured Quarterly Notes during any period presented. Commitments and Contingencies We have entered into individual employment agreements with our five officers. The agreements expire or may be terminated at various times.The agreements provide for continuing monthly payments or lump sum payments and the continuation of specified benefits over varying periods in certain cases following defined changes in ownership of the Company.In the event all of these agreements were exercised in the form of lump sum payments, approximately $3.5 million would be paid in addition to continuation of specified benefits for up to five years. The Kentucky Department of Revenue has assessed our subsidiary company, Delta Resources, $5,193,000, which includes $2,759,000 in taxes, $1,852,000 in penalties and $582,000 in interest for failure to collect and remit a 3% Utility Gross Receipts License tax for the period July, 2005 through July, 2010.The tax is a 3% license tax levied on the gross billings by a utility and is passed through to its customers.Delta Resources is a natural gas marketer and not a utility regulated by the Kentucky Public Service Commission. Since case law in the state of Kentucky and opinions issued by the Kentucky Attorney General support that the Utility Gross Receipts License Tax is applicable only to regulated utilities, we believe Delta Resources is exempt from the tax.We have protested the assessment, but cannot currently predict the outcome of the protest.As of March 31, 2011, we have not accrued any amounts related to this assessment. Although the Kentucky Department of Revenue has not asserted a claim for the tax periods after July, 2010 or interest accrued subsequent to August, 2010, we have calculated that unasserted liabilities approximate $307,000. In the event we are unsuccessful in defending our position, Delta Resources would have the right to seek reimbursement from its customers for amounts paid to the Department of Revenue relating to this assessment, leaving Delta Resources potentially liable for the interest component of the assessment and any uncollectible amounts.However, we would not be liable for penalties as Kentucky law provides a waiver of penalties when, as we have done, the tax position taken is done so in good faith upon the analysis and recommendation of legal counsel. In January, 2011, we filed a lawsuit in the Clark County Kentucky Circuit Court against Chartis Insurance (“Chartis”) seeking recovery of an insurance claim filed by us with Chartis in March, 2009.The claim sought reimbursement of $1,350,000 related to gas that escaped from our underground storage field during 2007.During such time we had a policy with Chartis to insure the natural gas which is stored in the underground storage field, and we believe the policy was designed to cover such a loss.Chartis has not reimbursed us for our loss, as the external consultant engaged by Chartis has challenged our right to recover under the policy.In February, 2011, upon the request of Chartis, the case was removed to the United States District Court.In April, 2011, Delta and Chartis filed motions on the issue of which party has the burden of proof with respect to the cause of the gas loss.We are unable to predict the outcome of this legal proceeding. 10 We are not a party to any other material pending legal proceedings. We have entered into forward purchase agreements beginning in November, 2010 and expiring at various dates through December, 2011.These agreements require us to purchase minimum amounts of natural gas throughout the term of the agreements.These agreements are established in the normal course of business to ensure adequate gas supply to meet our customers' gas requirements.The remaining aggregate minimum purchase obligations for these agreements are $24,000 and $45,000 for our fiscal years ended June30, 2011 and 2012, respectively. Regulatory Matters The Kentucky Public Service Commission exercises regulatory authority over our retail natural gas distribution and transportation services.The Kentucky Public Service Commission’s regulation of our business includes setting the rates we are permitted to charge our regulated customers.We monitor our need to file requests with the Kentucky Public Service Commission for a general rate increase for our natural gas and transportation services.The Kentucky Public Service Commission has historically utilized cost-of-service ratemaking where our base rates are established to recover normal operating expenses, exclusive of gas costs, and a reasonable rate of return. On April 23, 2010, we filed a request for increased rates with the Kentucky Public Service Commission.This general rate case, Case No. 2010-00116, requested an annual revenue increase of approximately $5,315,000, an increase of 11.5%.The rate case utilized a test year of the twelve months ended December 31, 2009 and requested a return on common equity of 12.0%. The Kentucky Public Service Commission approved increased base rates in this general rate case to provide an additional $3,513,000 in annual revenues based upon a 10.4% allowed return on common equity and a $1,770,000 increase in annual depreciation expense.A majority of the increase was allocated to our fixed monthly customer charge as opposed to the volumetric rate, and therefore the increase in revenues will be less dependent on customer usage and should occur more evenly throughout the year. The increased base rates were effective for service rendered on and after October 22, 2010. In addition to the increased base rates, our pipe replacement program and a change to our gas cost recovery clause were approved.Our pipe replacement program allows us to adjust rates annually to earn a return on capital expenditures incurred subsequent to the test year which are associated with the replacement of pipe and related facilities.The pipe replacement program is designed to additionally recover the costs associated with the mandatory retirement or relocation of facilities.In February, 2011, we submitted our 2010 pipe replacement program filing to the Kentucky Public Service Commission, and they approved rates to provide us $139,000 in additional annual revenues beginning in May, 2011.The change to our gas cost recovery clause, which became effective with billings on and after January 24, 2011, provides recovery of the uncollectible gas cost portion of bad debt expense as a component of the gas cost recovery adjustment. Operating Segments Our Company has two segments:(i) a regulated natural gas distribution and transmission segment and (ii) a non-regulated segment that participates in related ventures, consisting of natural gas marketing and production.The regulated segment serves residential, commercial and industrial customers in the single geographic area of central and southeastern Kentucky.Virtually all of the revenue recorded under both segments comes from the distribution or transportation of natural gas. Price risk for the regulated segment is mitigated through our gas cost recovery clause, approved quarterly by the Kentucky Public Service Commission.Price risk for the non-regulated segment is mitigated by efforts to balance supply and demand.However, there are greater risks in the non-regulated segment because of the practical limitations on the ability to perfectly predict our demand. In addition, we are exposed to price risk resulting from changes in the market price of gas and uncommitted gas volumes of our non-regulated companies. 11 The segments follow the same accounting policies as described in the Summary of Significant Accounting Policies in Note 1 of the Notes to Consolidated Financial Statements which are included in our Annual Report on Form 10-K for the year ended June 30, 2010.Intersegment revenues and expenses consist of intercompany revenues and expenses from intercompany gas transportation services.Appropriate related operating expenses, taxes and interest are allocated to the non-regulated segment. Segment information is shown below for the periods: Three Months Ended Nine Months Ended Twelve Months Ended March 31, March 31, March 31, Operating Revenues Regulated External customers Intersegment Total regulated Non-regulated External customers Eliminations for intersegment ) Total operating revenues Net Income Regulated Non-regulated Total net income Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Nine Months Ended Twelve Months Ended March 31, March 31, March 31, Numerator – Basic and Diluted Net Income ($000) Denominator–Basic Weighted-average common shares Incremental unvested shares – – – Denominator–Diluted Adjusted weighted-average common and dilutive shares Earnings per Common Share ($) Basic Diluted 12 Certain awards under our shareholder approved incentive compensation plan have all the rights of a shareholder of Delta Natural Gas Company, Inc. which includes a right to dividends declared on common shares.Therefore, any unvested shares which are participating in dividends are considered participating securities and are included in our computation of basic and diluted earnings per share using the two-class method.There were no such shares outstanding for any of the periods presented in the accompanying consolidated financial statements. As of March 31, 2011, 16,000 non-participating unvested performance shares were outstanding.Non-participating unvested performance shares are included in the diluted earnings per share calculation using the treasury stock method, unless the effect of including such shares would be antidilutive.For the three, nine and twelve months ended March 31, 2011 there were no antidilutive shares. Share-Based Compensation In November, 2009, our shareholders adopted and approved the Delta Natural Gas Company, Inc. Incentive Compensation Plan (the “Plan”), which was previously approved by our Board of Directors in August, 2009.The Plan provides for incentive compensation payable in shares of our common stock.The Plan, which became effective on January 1, 2010, is administered by our Corporate Governance and Compensation Committee of our Board of Directors, which has complete discretion in determining our employees, officers and outside directors who shall be eligible to participate in the Plan, as well as the type, amount, terms and conditions of each award, subject to the limitations of the Plan. The number of shares of our common stock which may be issued pursuant to the Plan may not exceed in the aggregate 500,000 shares. As of March 31, 2011, 491,000 shares of common stock are available for issuance under the Plan.Shares of common stock may be issued from authorized but unissued shares, shares reacquired by us or shares that we purchase in the open market. Compensation expense for share-based compensation is recorded based on the fair value of the awards at the grant date and is amortized over the requisite service period.Fair value is the closing price of the shares at the grant date.The grant date is the date at which our commitment to issue the share-based awards arises which is generally the later of the board approval date or the date the terms of the awards are communicated to the employee or director.We initially recognize expense for our performance shares when it is probable that any stipulated performance criteria will be met. Three Months Ended Nine Months Ended Twelve Months Ended March 31, March 31, March 31, Share-based compensation expense — — — The cumulative compensation expense recognized for share-based compensation exceeds the tax deductions allowed on our income tax returns.An immaterial tax deficiency was recognized in income tax expense for the nine and twelve months ended March 31, 2011, which increased our taxes payable. In August, 2010, shares of common stock were awarded to virtually all of Delta’s employees and directors in accordance with the Plan.The 9,000 shares awarded had a grant date fair value of $264,000 or $29.33 per share.The recipients vested in the award shortly after the award was granted, but during the time between the vesting date and the grant date the shares awarded were not transferable by the holders.Once the shares were vested, the shares were immediately transferable. In August, 2010, performance shares were awarded to the Company's executive officers in accordance with the Plan. The performance share awards will vest only if the performance objective of the awards is met, which is based on the Company's fiscal 2011 audited earnings per share, before any cash bonuses or stock awards.Subject to further limitations described in the Incentive Compensation Plan and the Notice of Performance Shares Award, all Performance Shares paid shall be in the form of unvested shares, which contain a service condition where a recipient of the award shall vest in one-third increments each year beginning on August 31, 2011, and annually each August 31 thereafter until fully vested as long as the recipient is an employee throughout each such service period.The maximum which would be issued under the performance awards is 16,000 shares, which have a grant date fair value of $469,000 ($29.33 per share).Compensation expense of $131,000, $191,000 and $191,000 has been recognized for the awards for the three, nine and twelve months ended March 31, 2011, respectively. 13 Our performance shares have graded vesting schedules, and each separate annual vesting tranche is treated as a separate award for expense recognition.Compensation expense is amortized over the vesting period of the individual award based on the probable outcome of meeting the performance objective.The probable outcome of the performance objective is evaluated at each balance sheet date and this evaluation can result in upward or downward revisions of amounts previously recognized until the actual outcome of the performance objective is known for the June 30, 2011 balance sheet date. To the extent the performance condition is satisfied during the first year of the vesting period, the holder of performance shares will have both dividend participation rights and voting rights during the remaining term of the awards.The holder becomes vested as a result of certain events such as death or disability of the holder.Subject to the satisfaction of the performance condition, the weighted average expected remaining vesting period at March 31, 2011 is 2.4 years.Holders of performance shares may not sell, transfer, or pledge their shares until the shares vest. The following summarizes the activity for performance shares: Performance shares Number of shares Weighted-average grant date fair value Unvested awards at June 30, 2010 — $— Granted Vested — — Forfeited — — Unvested awards at March 31, 2011 Represents the maximum number of shares which could be issued based on achieving the performance criteria. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS YEAR TO DATE MARCH 31, 2 For the nine months ended March 31, 2011, consolidated earnings per common share of $1.97 increased $.26 per share as compared to the $1.71 consolidated earnings per common share for the nine months ended March31, 2010.The increase is attributable to increases in both our regulated segment’s and non-regulated segment’s gross margins. The results for the year ended June 30, 2011 of the regulated segment have been and will continue to be impacted by the new base rates approved by the Kentucky Public Service Commission (as further discussed in Note 9 of the Notes to Consolidated Financial Statements).The new base rates were effective October 22, 2010, and are designed to annually generate an additional $3,513,000 of revenues.The regulated segment’s largest expense is gas supply, which we are permitted to pass through to our customers.We control remaining expenses through budgeting, approval and review. Future profitability of the non-regulated segment is dependent on the business plans of some of our industrial and other large use customers and the market prices of natural gas, all of which are out of our control.We anticipate our non-regulated segment to continue to contribute to our consolidated net income for the remainder of fiscal 2011. 14 LIQUIDITY AND CAPITAL RESOURCES Operating activities provide our primary source of cash. Cash provided by operating activities consists of net income adjusted for non-cash items, including depreciation, amortization, deferred income taxes and changes in working capital.Our sales and cash requirements are seasonal.The largest portion of our sales occurs during the heating months, whereas significant cash requirements for the purchase of natural gas for injection into our storage field and capital expenditures occur during non-heating months.Therefore, our ability to maintain liquidity depends on our bank line of credit when cash provided by operating activities is not sufficient to meet our capital requirements.There were no borrowings outstanding on the bank line of credit as of March 31, 2011, June 30, 2010 and March 31, 2010.When we have no borrowings outstanding on our bank line of credit, excess cash is invested in overnight repurchase agreements.Through Branch Banking & Trust Company, we purchase U.S. Treasury or Federal Agency Securities with a contractual agreement to sell back the securities the next day. Long-term debt decreased to $56,871,000 at March 31, 2011, compared with $57,112,000 at June 30, 2010 and $57,179,000 at March 31, 2010.These decreases resulted from the limited redemptions made by certain holders or their beneficiaries as allowed by the Debentures and Insured Quarterly Notes. Cash and cash equivalents were $10,937,000 at March 31, 2011, as compared with $4,639,000 at June30, 2010 and $6,229,000 at March 31, 2010. These changes in cash and cash equivalents are summarized in the following table: Nine Months Ended Twelve Months Ended March 31, March 31, Provided by operating activities Used in investing activities ) Used in financing activities ) Increase in cash and cash equivalents For the nine months ended March 31, 2011, cash provided by operating activities decreased $1,755,000 (11%) due to a $1,500,000 increase in cash contributed to our defined benefit plan, as we made additional discretionary contributions. For the twelve months ended March 31, 2011, cash provided operating by activities decreased $9,407,000 (37%) due to increased cash paid for increased quantities of natural gas purchased of $10,824,000 and a $1,500,000 increase in discretionary cash contributions to our defined benefit plan. Changes in cash used in investing activities result primarily from the changes in the level of capital expenditures between years. For the nine and twelve months ended March 31, 2011, cash used in financing activities decreased $3,866,000 (55%) and $10,886,000 (72%), respectively due to decreased net repayments on our bank line of credit. Cash Requirements Our capital expenditures result in a continued need for capital. These capital expenditures are being made for system extensions and for the replacement and improvement of existing transmission, distribution, gathering, storage and general facilities. We expect our capital expenditures for fiscal 2011 to be approximately $7.7 million. Sufficiency of Future Cash Flows We expect that cash provided by operations, coupled with short and long-term borrowings, will be sufficient to satisfy our operating and normal capital expenditure requirements and to pay dividends for the next twelve months and the foreseeable future. 15 To the extent that internally generated cash is not sufficient to satisfy seasonal operating and capital expenditure requirements and to pay dividends, we will rely on our bank line of credit. Our current available bank line of credit with Branch Banking and Trust Company is $40,000,000.There were no borrowings outstanding on the bank line of credit as of March 31, 2011. The current bank line of credit extends through June30, 2011. Our ability to borrow on our bank line of credit is dependent on our compliance with covenants.Our bank line of credit agreement and the Indentures relating to all of our publicly held Debentures and Insured Quarterly Notes contain defined "events of default" which, among other things, can make the obligations immediately due and payable.Of these, we consider the following covenants to be most restrictive: · Dividend payments cannot be made unless consolidated shareholders' equity of the Company exceeds $25,800,000 (thus no retained earnings were restricted); and · we may not assume any additional mortgage indebtedness in excess of $5,000,000 without effectively securing all Debentures and Insured Quarterly Notes equally to such additional indebtedness. Furthermore, a default on the performance on any single obligation incurred in connection with our borrowings simultaneously creates an event of default with the bank line of credit and all of the Debentures and Insured Quarterly Notes.We were not in default on any of our bank line of credit, Debentures or Insured Quarterly Notes during any period presented.We are not aware of any events that would cause us to be in default in fiscal 2011. Our ability to sustain acceptable earnings levels, finance capital expenditures and pay dividends is contingent on the adequate and timely adjustment of the regulated sales and transportation prices we charge our customers. The Kentucky Public Service Commission sets these prices and we monitor our need to file rate requests with the Kentucky Public Service Commission for general rate increases for our regulated services. On April 23, 2010, we filed a request for increased rates with the Kentucky Public Service Commission.This general rate case, Case No. 2010-00116, requested an annual revenue increase of approximately $5,315,000, an increase of 11.5%.The rate case utilized a test year of the twelve months ended December 31, 2009 and requested a return on common equity of 12.0%. The Kentucky Public Service Commission approved increased base rates in this general rate case to provide an additional $3,513,000 in annual revenues based upon a 10.4% allowed return on common equity and a $1,770,000 increase in annual depreciation expense.A majority of the increase was allocated to our fixed monthly customer charge as opposed to the volumetric rate, and therefore the increase in revenues will be less dependent on customer usage and should occur more evenly throughout the year.The increased rates were effective for service rendered on and after October 22, 2010. In addition to the increased base rates, our pipe replacement program and a change to our gas cost recovery clause were approved.Our pipe replacement program allows us to adjust rates annually to earn a return on capital expenditures incurred subsequent to the test year which are associated with the replacement of pipe and related facilities.The pipe replacement program is designed to additionally recover the costs associated with the mandatory retirement or relocation of facilities.In February, 2011, we submitted our 2010 pipe replacement program filing to the Kentucky Public Service Commission, and they approved rates to provide us $139,000 in additional annual revenues beginning in May, 2011.The change to our gas cost recovery clause, which became effective with billings on and after January 24, 2011, provides recovery of the uncollectible gas cost portion of bad debt expense as a component of the gas cost recovery adjustment. RESULTS OF OPERATIONS Gross Margins Throughout the following Results of Operations we refer to “gross margin”.Our operating revenues, with the exception of transportation revenues, have offsetting gas expenses.Gross margin, therefore, refers to operating revenues less purchased gas expense, which can be derived directly from our Consolidated Statements of Income. Operating Income as presented on the Consolidated Statements of Income is the most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States (“GAAP). “Gross margin” is a “non-GAAP financial measure”, as defined in accordance with SEC rules. We view gross margin as an important performance measure of the core profitability of our business segments.The measure is a key component of our internal financial reporting and is used by our management in analyzing our business segments. We believe that investors benefit from having access to the same financial measures that our management uses. 16 Natural gas prices are determined by an unregulated national market. Therefore, the price that we pay for natural gas fluctuates with national supply and demand. See Item 3 for the impact of forward contracts. In the following table we set forth variations in our gross margins for the three, nine and twelve months ended March 31, 2011 compared with the same periods in the preceding year. The variation amounts and percentages presented in the following tables for regulated and non-regulated gross margins include intersegment transactions. These intersegment revenues and expenses are eliminated in the Consolidated Statements of Income. 2011 compared to 2010 Three Months Nine Months Twelve Months Ended Ended Ended March 31, March 31, March 31, Increase (decrease) in gross margins: Regulated segment Gas sales On-system transportation 92 Off-system transportation 53 Other 10 2 (4 ) Intersegment elimination (a) Total Non-regulated segment Gas sales ) Other (2 ) 17 56 Intersegment elimination (a) 22 Total ) Increase in consolidated gross margins Percentage increase (decrease) in volumes Regulated segment Gas sales ) (3 ) (5 ) On-system transportation 4 8 12 Off-system transportation 5 5 5 Non-regulated segment Gas sales 11 24 32 (a) Intersegment eliminations represent the natural gas transportation costs from the regulated segment to the non-regulated segment. Heating degree days were 102%, 105% and 101% of normal thirty year average temperatures for the three, nine and twelve months ended March 31, 2011, respectively, as compared with 112%, 109% and 107% of normal temperatures in the 2010 periods.A “heating degree day” results from a day during which the average of the high and low temperature is at least one degree less than 65 degrees Fahrenheit. For the three months ended March 31, 2011, consolidated gross margins increased $228,000 (2%) due to increased regulated gross margins of $498,000 (5%) which were partially offset by decreased non-regulated gross margins of $270,000 (9%). Regulated gross margins increased due to both increased base rates which became effective October 22, 2010 and increased rates billed through our weather normalization tariff as a result of warmer weather as compared to the same period in the prior year. The increases were partially offset by a 13% decrease in volumes sold as a result of warmer weather as compared to the same period in the prior year. Non-regulated gross margins decreased due to a decline in sales prices partially offset by a decline in the cost of gas and increased volumes sold. 17 For the nine months ended March 31, 2011, consolidated gross margins increased $2,168,000 (8%) due to increased regulated and non-regulated gross margins of $1,509,000 (7%) and $659,000 (12%), respectively. Regulated gross margins increased due to increased base rates which became effective October 22, 2010. Non-regulated gross margins increased due to a 24% increase in volumes sold due to an increase in our non-regulated customers’ gas requirements. For the twelve months ended March 31, 2011, consolidated gross margins increased $2,733,000 (9%) due to increased regulated and non-regulated gross margins of $1,547,000 (6%) and $1,186,000 (18%), respectively. Regulated gross margins increased due to increased base rates which became effective October 22, 2010. The increase was partially offset by a 5% decrease in volumes sold as a result of warmer weather as compared to the same period in the prior year. Non-regulated gross margins increased due to a 32% increase in volumes sold due to an increase in our non-regulated customers’ gas requirements. During the twelve months ended March 31, 2010, we experienced a reduction in our non-regulated customers’ gas requirements, which we attributed to the economic conditions during that period of time. Depreciation and Amortization For the three, nine and twelve months ended March 31, 2011, depreciation and amortization increased $452,000 (46%), $761,000 (26%) and $772,000 (20%), respectively, due to increased depreciation rates approved by the Kentucky Public Service Commission in our 2010 rate case. Taxes Other Than Income Taxes For the three, nine and twelve months ended March 31, 2011, taxes other than income taxes decreased $160,000 (27%), $240,000 (16%) and $249,000 (12%) due to a decrease in property tax expense. Income Tax Expense For the nine and twelve months ended March 31, 2011, income tax expense increased $723,000 (23%) and $1,161,000 (42%), respectively, as a result in increases in net income before taxes. Basic and Diluted Earnings Per Common Share For the three, nine and twelve months ended March 31, 2011 and 2010, our basic earnings per common share changed as a result of changes in net income and an increase in the number of our common shares outstanding. We increased our number of common shares outstanding as a result of shares issued through our Dividend Reinvestment and Stock Purchase Plan as well as those awarded through our incentive compensation plan. Certain awards under our shareholder approved incentive compensation plan have all the rights of a shareholder of Delta Natural Gas Company, Inc. which includes a right to dividends declared on common shares. Therefore, any unvested shares which are participating in dividends are considered participating securities and are included in our computation of basic and diluted earnings per share using the two-class method.There were no such shares outstanding for any of the periods presented in the accompanying consolidated financial statements.As of March 31, 2011, 16,000 non-participating unvested performance shares were outstanding.Non-participating unvested performance shares are included in the diluted earnings per share calculation using the treasury stock method, unless the effect of including such shares would be antidilutive.For the three, nine and twelve months ended March 31, 2011 there were no antidilutive shares. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We purchase our gas supply through a combination of spot market gas purchases and forward gas purchases. The price of spot market gas is based on the market price at the time of delivery.The price we pay for our natural gas supply acquired under our forward gas purchase contracts, however, is fixed prior to the delivery of the gas.Additionally, we inject some of our gas purchases into gas storage facilities in the non-heating months and withdraw this gas from storage for delivery to customers during the heating season.For our regulated business, we have minimal price risk resulting from these forward gas purchase and storage arrangements because we are permitted to pass these gas costs on to our regulated customers through the gas cost recovery rate mechanism, approved quarterly by the Kentucky Public Service Commission. 18 Price risk for the non-regulated business is mitigated by efforts to balance supply and demand.However, there are greater risks in the non-regulated segment because of the practical limitations on the ability to perfectly predict demand. In addition, we are exposed to price risk resulting from changes in the market price of gas on uncommitted gas volumes of our non-regulated companies. None of our gas contracts are accounted for using the fair value method of accounting.While some of our gas purchase and gas sales contracts meet the definition of a derivative, we have designated these contracts as normal purchases and normal sales. When we have a balance outstanding on our variable rate bank line of credit, we are exposed to risk resulting from changes in interest rates.The current bank line of credit with Branch Banking and Trust Company is $40,000,000.There were no borrowings outstanding on the bank line of credit as of March 31, 2011, June 30, 2010 and March 31, 2010.The interest rate on the used bank line of credit is the London Interbank Offered Rate plus 1.5%. ITEM 4. CONTROLS AND PROCEDURES Disclosure controls and procedures are our controls and other procedures that are designed to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized, and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to provide reasonable assurance that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) as of March31, 2011, and, based upon this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that these controls and procedures are effective in providing reasonable assurance of compliance. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we have evaluated any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fiscal quarter ended March31, 2011 and found no change that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 19 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS In January, 2011 we filed a lawsuit in the Clark County, Kentucky Circuit Court against Chartis Insurance (“Chartis”) seeking recovery of an insurance claim filed by us with Chartis in March, 2009. The claim sought reimbursement of $1,350,000 related to gas that escaped from our underground storage field during 2007. During such time we had a policy with Chartis to insure the natural gas which is stored in the underground storage field, and we believe the policy was designed to cover such a loss.Chartis has not reimbursed us for our loss, as the external consultant engaged by Chartis has challenged our right to recover under the policy.In February, 2011, upon the request of Chartis, the case was removed to the United States District Court.In April, 2011, Delta and Chartis filed motions on the issue of which party has the burden of proof with respect to the cause of the gas loss. ITEM 1A. RISK FACTORS No material changes. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.REMOVED AND RESERVED None. ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 20 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATE:May 5, 2011 /s/Glenn R. Jennings Glenn R. Jennings Chairman of the Board, President and Chief Executive Officer (Duly Authorized Officer) /s/John B. Brown John B. Brown Chief Financial Officer, Treasurer and Secretary (Principal Financial Officer) 21
